Name: Commission Regulation (EEC) No 2156/92 of 29 July 1992 introducing a countervailing charge on certain varieties of plum originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 214/34 Official Journal of the European Communities 30. 7. 92 COMMISSION REGULATION (EEC) No 2156/92 of 29 July 1992 introducing a countervailing charge on certain varieties of plum originating in the United States of America Whereas, for plums of group I originating in the United States of America the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these plums ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in Article 3 ( 1 ) last paragraph of Council Regulation (EEC) No 1676/85 (% as last amended by Regulation (EEC) No 2205/90 0.  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Reflation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 1463/92 of 4 June 1992 fixing for the 1992 marketing year the reference prices for plums (3) fixed the reference price for class I, group I at ECU 69,39 per 100 kilograms net for the period from 11 June to 31 July 1992 ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available, less the duties, and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of ECU 4,99 per 100 kilograms net is applied to plums (CN codes 0809 40 1 1 and 0809 40 1 9), of the following varieties : Altesse simple (common quetsche, Hauszwetschge), Reine-Claude d'Oul ­ lins (Oullins Gage), Sveskeblommer, Ruth Gerstetter, Ontario, Wangenheimer (early Wangenheim quetsche), Pershore (Yellow Egg), Mirabelle and Bosniche, origina ­ ting in the United States of America. Article 2 This Regulation shall enter into force on 31 July 1992.(  ) OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. (3) OJ No L 153, 5. 6 . 1992, p . 12. (4) OJ No L 220, 10. 8 . 1974, p. 20 . 0 OJ No L 368, 31 . 12. 1985, p. 1 . (&lt;) OJ No L 164, 24. 6 . 1985, p . 1 . f) OJ No L 201 , 31 . 7 . 1990, p . 9 . 30. 7. 92 Official Journal of the European Communities No L 214/35 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1992. For the Commission Ray MAC SHARRY Member of the Commission